Citation Nr: 1235683	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to the low back disability.

3.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was later transferred to the RO in Los Angeles, California.

In August 2012, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional medical evidence, with a waiver of RO initial consideration.

The Board reopens the Veteran's low back disability claim in the instant decision.  The underlying service connection issue, along with the secondary service connection left hip claim and increased rating claim, is REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied a petition to reopen a claim of service connection for a low back disability; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  The additional evidence received since the July 2004 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 2004 RO rating decision denying a petition to reopen a claim of service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since July 2004 is new and material, the claim of service connection for low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the RO denied a claim of service connection for a low back disability on the merits in an October 1980 rating decision; that same rating decision granted the Veteran's cervical spine service connection claim, and assigned a non-compensable rating.  Notably, the RO has indicated that the original rating decision was dated in October 1988.  However, upon closer review of the record, the Board finds that the original rating decision was actually October 1980, with notification to the Veteran in November 1980.  Significantly, a VA Form 10-7131, dated September 9, 1982, documents the Veteran's cervical spine non-compensable disability rating.  

In the October 1980 rating decision, the RO determined that there was no evidence showing that any current low back disability was related to the Veteran's service.  

The Veteran was notified of the October 1980 decision and his right to appeal.  He did not initiate an appeal in the matter.  

The October 1980 denial was later confirmed in an unappealed July 1994 decision and the most recent July 2004 decision.  Moreover, new and material evidence within the meaning of 38 C.F.R. § 3.156 was not received within a year of that decision, and thus the July 2004 decision became final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  (The Board further determines that no new and material evidence was received within the year following issuance of the July 1994 rating action denying the petition to reopen the claim- that is to say, no evidence was received within a year of these determinations that tended to indicate that the Veteran's low back disability was related to his military service.)  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

For the purpose of reopening a claim, the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

The Board notes that, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence in the claims file at the time of the last final July 2004 decision consisted of service treatment records (STRs); private treatment records, and the Veteran's statements.  Such evidence revealed current treatment for low back symptomatology but did not relate a low back disorder to active service.

The pertinent evidence added to the record since the July 2004 rating decision includes a November 2007 VA outpatient treatment record that references a long history of low back pain since a 1978 motor vehicle accident in service.  While it is unclear whether the examiner was attributing the current symptoms to service, the November 2007 record addresses continuity of symptomatology, a fact that had not been sufficiently established at the time of the last final decision.  
Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of service connection may be considered on the merits; to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that whether or not the Veteran experiences chronic hip, and back pain is a fact capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran contends that his chronic low back disability is due to his active service.  Specifically, he has indicated through statements and testimony that he also injured his back, and not just his neck, during the noted in-service motor vehicle accident.  He indicated that he was treated on several occasions for low back pain and was given pain pills.  He has also stated that as a result of his chronic low back pain, he has developed chronic left hip pain that has been present for the last 8 to 10 years.

The service treatment records document that the Veteran was seen and treated for low back pain associated with the motor vehicle accident.  An October 1978 record documents "slowly resolving l-spine strain."

Post-service treatment records associated with the claims file document low back pathology.  Specifically, a July 1979 VA examination, shortly after the Veteran's discharge from active duty, documents recurrent lumbar strain.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, an in-service motor vehicle accident is documented, as well as at least one instance of low back treatment during active duty.  Moreover, current low back pathology has been diagnosed.  The Veteran has credibly attested to chronic back pain since his in-service motor vehicle accident.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his left hip, left leg, and back claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board finds that the Veteran's claim of service connection for left hip disability is inextricably intertwined with his remanded claim for low back disability (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). In this regard, the Veteran has indicated that his left hip pain is secondary to his low back disability.  Thus, if the Veteran is service-connected for low back disability on remand, the RO/AMC should additionally afford the Veteran a VA examination to determine if there is a relationship between the two disabilities.  

Regarding the increased rating claim, the Veteran contends that the current 20 percent rating for his service-connected cervical spine is not reflective of his current severity.  

During the August 2012 Board hearing, the Veteran reported that his cervical spine disability has worsened since his August 2011 VA evaluation.  Specifically, he contends that he has continuous severe neck pain, and that his wife has to help him with his activities of daily living as he has limited mobility in his neck.  In this regard, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, a new examination is necessary to determine the current severity of the cervical spine disability.

Notably, the Veteran indicated that there may have been outstanding STRs not associated with the claims file; however, upon further review, treatment records identified by the Veteran (i.e., Mather Air Force Base and Travis Air Force Base) are included in the file. 

Finally, any ongoing medical records pertaining to the Veteran's low back, left hip, and cervical spine should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1. The RO should obtain any outstanding VA treatment records pertaining to his low back, left hip, and cervical spine from June 2012 to present.

2. Thereafter, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and left hip disabilities.  The claims file (to include this remand and all associated records) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that:

(a) Identifies (by medical diagnosis(es)) the Veteran's low back and left hip disabilities.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include the in-service motor vehicle accident.

The opinion should indicate whether, based on the factual evidence of record, the low back or left hip disability had its onset in service or post-service, and if post-service, whether there is any basis for relating it to disease, injury, or event in service.  

The examiner must explain the rationale for all opinions rendered.

3. IF, and only if, the Veteran's low back disability is found to be related to active service, then the examiner should comment as to whether it's at least as likely as not that the Veteran's left hip disability is caused by his low back disability.  If not, then the examiner should additionally indicate whether it is at least as likely as not that the left hip disability has been aggravated (made permanently worse) by the low back disability.

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

4. The examiner should also determine the current severity of the Veteran's service connected cervical spine disability.  Any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  

The examiner should note whether there is any additional limitation of function, expressed in degrees of lost motion, due to factors such as pain, weakness, fatigability, and incoordination.  It should also be noted if there is additional loss of motion with repetitive movement.  Any additional limitation should be estimated in degrees of lost motion.  Additionally, the examiner should indicate if there is additional limitation of motion during any periods of flare-up.  If so, such additional limitation should be estimated in degrees of lost motion.

Additionally, the examiner should state whether the Veteran has experienced any incapacitating episodes requiring physician-prescribed bed rest, and if so, he should state the frequency (how many per year) and duration (how long each one lasts) of such episodes.  The examiner should also state whether there is ankylosis of the cervical spine, and if so, whether it is favorable or unfavorable.

The examiner must explain the rationale for all opinions given.

5. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested actions, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


